Citation Nr: 0604575	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  99-16 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating for traumatic arthritis, 
degenerative disc disease of L4-5 of lumbosacral spine in 
excess of 10 percent for the period prior to September 26, 
2003.

2.  Entitlement to a rating for traumatic arthritis, 
degenerative disc disease of L4-5 of the lumbosacral spine in 
excess of 20 percent for the period beginning September 26, 
2003. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1978 to March 1982 and 
from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999  rating decision that granted 
service connection and a noncompensable rating for low back 
strain.  The veteran appealed and by rating action in July 
2001 the RO increased the rating to 10 percent under the 
provisions of Diagnostic Code 5010, effective April 23, 1999 
and recharacterized the disability as traumatic arthritis.  
By rating action in July 2005, the RO increased the rating to 
20 percent under Diagnostic Code 5010-5237 effective 
September 26, 2003 and recharacterized the disability as 
traumatic arthritis, degenerative disc disease L4-5, 
lumbosacral spine.  

In January 2001 and November 2003, the Board remanded for 
further development and the case is now before the Board for 
final appellate determination. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to September 26, 2003, the veteran's 
back disability approximated moderate limitation of motion of 
the lumbar spine.

3.  For the period beginning September 26, 2003, the 
veteran's back disability has been manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees without any neurological 
impairment or incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period prior to September 26, 2003, the criteria 
for a rating of 20 percent and no higher for the veteran's 
back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5010-5292 (2001-02).

2.  For the period beginning September 26, 2003, the criteria 
for a rating in excess of 20 percent for the veteran's back 
disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5236, 5243 (2005); 38 C.F.R. § 4.71a, DCs 5292, 
5293 (2001-02).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in February 2001 and May 2004, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 1999, as well as supplemental statements of 
the case (SSOC) in October 1999, August 2002, and July 2005, 
in which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claim.  
The Board, therefore, believes that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the July 
2005 SSOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the July 2005 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
July 1999.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  Although the 
notices provided to the veteran in 2001 and 2004 were not 
given prior to the first adjudication of the claim, the 
content of the notices fully complied with the requirements 
of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in the July 2005 
SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

VA treatment records and a VA examination reports dated in 
June 1999,  May 2001, March 2002, September 2003, and June 
2004 have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

In considering the veteran's claim for increase, the Board 
notes that the regulations for rating disabilities of the 
spine were twice revised, effective September 23, 2002; and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).

Under both the prior and revised regulations, DC 5010 applies 
to traumatic arthritis and provides that such is evaluated 
based upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  Pursuant to Diagnostic Code 5003, 
arthritis established by x- ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, DC 5003 (2005).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  
The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  Id.  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  38 C.F.R. § 4.71a, DC 5293 (2001).  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  
Id.  Since this rating code contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  A rating of 
20 percent was warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  Id.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Id.  This regulation was 
again slightly revised in September 2003. See infra

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, in pertinent 
part, as follows:

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent)

For forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine (40 percent)
 
 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2005).     

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2005).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005), provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board notes that in this case it has not been contended 
or shown that the veteran has residuals of a fracture of the 
vertebra (DC 5285), complete bony fixation of the spine (DC 
5286), or ankylosis of the lumbar spine (DC 5289).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

Additionally, there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  In accordance with Fenderson, in July 1999, the RO 
granted service connection for the veteran's back disability 
and assigned a non-compensable rating effective April 23, 
1999.  Subsequently, in July 2001, the RO increased his 
rating to 10 percent effective April 23, 1999.  Thereafter in 
July 2005, the RO increased his rating to 20 percent 
effecting September 26, 2003.  The Board will thus consider 
entitlement to "staged ratings."


I.  Entitlement to an initial rating in excess of 10 percent 
for the period prior to September 26, 2003.

The VA examination report dated in June 1999 noted flexion 
was 50 degrees, extension was 25 degrees, right lateral 
bending was 25 degrees, and left lateral bending was 25 
degrees.  The VA examination report dated in May 2001 noted 
flexion was 60 degrees at which point the veteran indicated 
he had pain but he could bend another 15 degrees, extension 
was 20 degrees, left lateral flexion was 15 degrees, right 
lateral flexion was 20 degrees, and rotation was 25 degrees 
bilaterally.  The March 2002 VA examination report noted 
flexion was 45 degrees, extension was 25 degrees, right 
lateral bending was 25 degrees, and left lateral bending was 
25 degrees.  The examiner commented that range of motion was 
normal except for flexion which was limited by about 5 
degrees.  The September 2003 VA examination report noted 
flexion was 50 degrees and the veteran could bend another 10 
degrees.  While he did have difficulty and discomfort coming 
back to erect posture, he was able to come back to erect 
posture.  At that position, the veteran was able to extend 20 
degrees without any complaints of pain.  Right lateral 
flexion was 20 degrees and left lateral flexion was 10 
degrees.  In conclusion, the examiner stated that the there 
was mild limitation of  range of motion which was mostly 
subjective.  The examiner did not observe any limitation in 
range of motion or discomfort in the veteran's demeanor.  

Based on the foregoing findings and resolving doubt in the 
veteran's favor, the Board finds that the disability picture 
associated with his low back disability to include functional 
impairment approximates moderate limitation of motion.  As 
previously indicated, normal flexion is zero to 90 degrees 
and extension is zero to 30 degrees.  See 38 C.F.R. § 4.71a.  
Here, flexion has been noted between 45 to 60 degrees and 
extension has been 20 to 25 degrees.  Accordingly, a 20 
percent rating under DC 5292 is warranted.  However, a higher 
rating of 40 percent is not warranted as severe limitation of 
motion has not been shown to be present.            

While the veteran complained of intermittent episodes of 
muscle spasm and low back pain, the May 2001 and March 2002 
VA examination reports noted he did not have muscle spasms.  
The May 2001 VA examination report also indicated that the 
veteran was able to take off and put on his shoes and socks 
by bending forward without any difficulty.  However, there 
was no evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space.   
Therefore, a 40 percent rating is not warranted under DC 
5295.

Although the veteran has been diagnosed with degenerative 
disc disease, there is no indication that the veteran has 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief for a 40 percent evaluation under DC 
5293 (2001).  

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to Intervertebral Disc Syndrome was amended, 
effective September 23, 2002.  After September 23, 2002, and 
prior to September 26, 2003, Intervertebral Disc Syndrome 
could be rated either on the basis of the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003, 2004, and 2005).  Under this code, a 40 percent rating 
is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Incapacitating 
episodes were defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  The September 2003 
VA examination report noted that the veteran denied any 
severe episodes of pain requiring complete bed rest.    

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2003-05).  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., at Note 2.

In this case, there is no evidence of incapacitating episodes 
as defined under the General Rating Formula for Diseases and 
Injuries of the Spine (in effect from September 23, 2002, to 
September 26, 2003, and from September 26, 2003, through the 
present, respectively).  Therefore, it is necessary to 
determine whether the veteran may be entitled to a higher 
rating if chronic orthopedic and neurologic manifestations 
are evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, as set forth 
above, the VA examination report dated in May 2001 noted 
flexion was 60 degrees at which point the veteran indicated 
pain and he could bend for another 15 degrees.  The March 
2002 VA examination report noted flexion was 45 degrees.  The 
examiner commented that range of motion was normal except for 
flexion which was limited by about 5 degrees.  The September 
2003 VA examination report indicated active range of motion 
and flexion was 50 degrees and the veteran could bend another 
10 degrees.  While he did have difficulty and discomfort 
coming back to erect posture, he was able to come back to 
erect posture.  As indicated above, no muscle spasms were 
noted.  Additionally, the September 2003 VA examination 
report noted no abnormal curvatures.  The requirements for a 
higher rating under the general rating formula - forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine - have not 
been shown.  Therefore, a 30 percent evaluation under the 
general rating formula is not warranted.     

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2005).

The question before the Board, then, is whether the veteran 
is entitled to a higher separate rating for his neurological 
manifestations.  DC 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  A 
disability rating of 10, 20, or 40 percent is assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers 
to neuralgia of the sciatic nerve.  The rating criteria are 
the same using DCs 8520, 8620, and 8720.

In this case, there has been no showing of neurological 
manifestations.  Examination of the lower extremities has 
consistently demonstrated intact sensation and reflexes.  
Straight leg raising test was negative bilaterally.  
Additionally, there was no atrophy of the muscles and manual 
muscle strength was normal throughout both lower extremities.  
Additionally, weakness has never been demonstrated.  The May 
2001 examiner noted that there were no neurological deficits.  
The veteran's symptoms do not approximate incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for his 
neurological manifestations.  The Board finds no evidence of 
organic changes, such as muscle atrophy, trophic changes, 
etc., that would warrant such a rating.

The veteran complains of pain and the Board does not doubt 
his assertions.  Overall, in terms of functional limitations 
attributable to the veteran's back disability, the Board does 
not find adequate pathology or symptoms that would warrant an 
evaluation in excess of 20 percent at any time during the 
appeal period.  See DeLuca, supra.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).  However, prior to September 26, 2003, there is no 
basis to assign an evaluation greater than 20 percent.  The 
Board further finds that, since the effective date of service 
connection prior to September 26, 2003, the veteran's back 
disability was 20 percent disabling.  

Finally, the evidence has not shown that the veteran has not 
been hospitalized for his back disability.  There is also no 
evidence that his disability has prevented him from working 
or significantly impaired his ability to work.  The September 
2003 VA examination report noted that the veteran worked as a 
security officer.  The existing schedular rating is already 
based upon the average impairment of earning capacity 
generally.  A referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321 (b)(1) (2005).


II.  Entitlement to a rating in excess of 20 percent for the 
period beginning September 26, 2003.

The evidence for the period beginning September 26, 2003 is 
the VA examination report dated in June 2004.  The examiner 
noted that the veteran gave very poor effort on formal 
strength training and would be unable to arise or stand if 
that were his true strength.  Although the veteran had 
moderate vibration sense impairment in all 4 extremities, he 
had no superficial sensory loss in the lower extremities.  
Reflexes were 2+ and equal at hamstrings, knees, and ankles.  
The assessment was subjective complaints of pain but no 
objective findings nor subjective symptoms of a nerve root 
lesion.  

The veteran's 20 percent rating also contemplates lumbosacral 
strain with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  He does not have ankylosis of the lumbar spine, 
nor is forward flexion restricted to 30 degrees or 
less.38 C.F.R. § 4.71a, DC 5237 (2005).  
As indicated above, the only evidence is the VA examination 
report dated in June 2004.  Consequently, there is no 
evidence that the veteran's back disability has resulted in 
severe limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 
(2002).  There has been no showing of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  See id. at DC 5295.  Furthermore, the evidence 
has not shown incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  See id. at DC 5243 (2003, 2004, and 2005).  

The veteran complains of pain and the Board does not doubt 
his assertions.   Overall, in terms of functional limitations 
attributable to the veteran's low back disability, the Board 
does not find adequate pathology or symptoms that would 
warrant an evaluation in excess of 20 percent.  See DeLuca, 
supra.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).  However, beginning September 26, 2003, there is no 
basis to assign an evaluation greater than 20 percent.  

Finally, the evidence has not shown that the veteran has been 
hospitalized for his back disability.  There is also no 
evidence that his disability has prevented him from working.  
The September 2003 VA examination report noted that the 
veteran worked as a security officer.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1) (2005).

As the preponderance of the evidence is against the claim for 
a rating higher than 20 percent, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).


ORDER

A 20 percent rating for service connected low back disability 
for the period prior to September 26, 2003 is granted, 
subject to the regulations governing the award of VA monetary 
benefits.

Entitlement to a rating in excess of 20 percent for service 
connected low back disability is denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


